Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11178451. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth and because of the claims in the instant application are broader than the claims in '451.

A comparison of the claim language follows, where the similar language is underlined for identification: 


Instant Application
17450790
U.S. Patent No. 11178451
1.	A media client comprising: a processing unit; non-transitory data storage; and program instructions stored in the non-transitory data storage and executable by the processing unit to cause the media client to carry out operations to transition from playout of a first media stream to playout of a second media stream, the operations including: determining a target time for beginning playout of the second media stream, starting a transition process of transitioning from playout of the first media stream to playout of the second media stream, wherein the transition process takes a period of time that is anywhere from a minimum expected transition duration to a maximum expected transition duration, and wherein the starting occurs in advance of the target time by the maximum expected transition duration, and for an uncertainty period, generating and playing a sequence of transition frames to help mask transition from the first media stream to the second media stream, wherein the uncertainty period extends from (i) the minimum expected transition duration after the starting to (ii) the maximum expected transition duration after the starting.

17. A media client comprising: a processing unit; non-transitory data storage; and program instructions stored in the non-transitory data storage and executable by the processing unit to cause the media client to carry out operations including: while the media client is playing out a first media stream, determining a target time when the media client should start playing out a second media stream in place of the first media stream, configuring a start time at which the media client should start a stream-transition process for transition from playout of the first media stream to playout of the second media stream, wherein configuring the start time includes determining a maximum expected duration for the transition and setting the start time to be the maximum expected transition duration before the determined target time, starting the stream-transition process at the configured start time, determining an uncertainty period, wherein determining the uncertainty period includes determining a minimum expected duration for the transition and deeming the uncertainty period to extend from (i) the determined minimum expected transition duration after the start time to (ii) the determined maximum expected duration after the start time, and  playing out a series of transition frames throughout the determined uncertainty period, to help mask the transition.


   



Instant Application
17450790
U.S. Patent No. 11178451
15. A method for transition by a device from playout of a first media stream to playout of a second media stream, the method comprising: determining, by the device, a target time for beginning playout of the second media stream; starting, by the device, a transition process of transitioning from playout of the first media stream to playout of the second media stream, wherein the transition process takes a period of time that is anywhere from a minimum expected transition duration to a maximum expected transition duration, and wherein the starting occurs in advance of the determined target time by the maximum expected transition duration; and for an uncertainty period, generating and playing, by the device, a sequence of transition frames to help mask transition from the first media stream to the second media stream, wherein the uncertainty period extends from (i) the minimum expected transition duration after the starting to (ii) the maximum expected transition duration after the starting.


8. Non-transitory data storage storing program instructions executable by one or more processors to cause a media client to carry out operations including: while the media client is playing out a first media stream, determining a target time when the media client should start playing out a second media stream in place of the first media stream; configuring a start time at which the media client should start a stream-transition process for transition from playout of the first media stream to playout of the second media stream, wherein configuring the start time includes determining a maximum expected duration for the transition and setting the start time to be the maximum expected transition duration before the determined target time; starting the stream-transition process at the configured start time; determining an uncertainty period, wherein determining the uncertainty period includes determining a minimum expected duration for the transition and deeming the uncertainty period to extend from (i) the determined minimum expected transition duration after the start time to (ii) the determined maximum expected duration after the start time; and playing out a series of transition frames throughout the determined uncertainty period, to help mask the transition
1. (Currently amended) A method for transition by a device from playout of a first media stream to playout of a second media stream, the method comprising: determining, by the device, a target time for beginning playout of the second media stream; starting, by the device, a transition process of transitioning from playout of the first media stream to playout of the second media stream, wherein the transition process takes a period of time that is anywhere from a minimum expected transition duration to a maximum expected transition duration, and wherein the starting occurs in advance of the determined target time by the maximum expected transition duration; and for an uncertainty period, generating and playing, by the device, a sequence of transition frames to help mask transition from the first media stream to the second media stream, wherein the uncertainty period extends from (i) the minimum expected transition duration after the starting to (ii) the maximum expected transition duration after the starting.



         
   

          
Claims 2-7, 9-14, and 16-20 of the instant application are similar to claims 2-9, 11-16, and 17-20 in patent application ‘451.

Allowable Subject Matter
Claim 1-20 allowed over the closest prior art that was found.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE KURIEN/
Examiner, Art Unit 2421

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421